Citation Nr: 1760705	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

A May 2014 rating decision increased the Veteran's initial rating for PTSD to 
30 percent, effective August 31, 2012.

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current bilateral hearing loss had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the Veteran's current tinnitus had its onset during military service or is otherwise related to such service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in substantiating 
a claim.  The VA provided the Veteran with a notice letter in September 2012.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered and the Veteran was afforded a VA examinations in July 2013.  Given the foregoing, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue. 38 U.S.C. § 5107 (b).

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are due to noise exposure in-service.  He stated that he complained about hearing loss to his family right after service.  In regards to his tinnitus, he first noticed ringing in his ears about ten years after service.  8/1/2017 Hearing Transcript, at 3-5.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of hearing loss and tinnitus.  Reports of medical examination in January 1967, March 1968, and October 1968 did not show hearing loss.  An audio examination from January 1967 documented normal hearing and no tinnitus.  Additionally, in reports of medical history in January 1967, January 1968, and March 1968, the Veteran denied a history of hearing loss.  9/27/2012 STR-Medical, at 4-5, 8-16.

A VA examination in July 2013 established that the Veteran has bilateral hearing loss that satisfies the definition of 38 C.F.R. § 3.385.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 10, 10, 15, 20, and 40, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 21 decibels; in the left ear 10, 5, 10, 50, and 45, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 28 decibels.  Speech recognition testing was 96 percent in the right ear and 96 percent in the left ear.  7/15/2013 C&P Examination (LCM).

At the 2013 examination, the Veteran reported a history of noise exposure to include working on the flight line, explosions, and range shooting.  His military occupation specialty was aircrew egress.  Recreational noise exposure was denied.  He reported recurrent tinnitus, but was unsure of time of onset.  The VA audiologist determined that the bilateral hearing loss was less likely than not caused by or the result of an event in military service.  It was noted that examinations in January 1967, March 1968, and October 1968 revealed normal hearing bilaterally.  
No significant threshold shift occurred from 1967 to 1968.  Hearing thresholds at time of separation were within normal limits.  In support of this statement, the VA audiologist stated that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, a noise induced hearing loss will not progress once noise exposure is stopped.  Additionally, according to the Institute of Medicine Report on noise exposure in the military, it was concluded that based on current knowledge, noise induced hearing loss (NIHL) occurs immediately.  There is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  The examiner opined that given the Veteran's hearing was within normal limits at the time of his separation examination, the current bilateral hearing loss and tinnitus are not related to noise exposure or acoustic trauma from his military noise exposure.  

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted on a direct basis.

The evidence establishes that the Veteran had had in-service noise exposure consistent with the circumstances of his service.  Additionally, the medical evidence establishes that the Veteran is currently diagnosed with bilateral hearing loss and tinnitus.  As such, the competent and credible evidence establishes the first two elements of service connection.  

However, despite the Veteran's current disabilities and in-service noise exposure, the Board finds that the weight of the competent evidence is against specifically linking the Veteran's hearing loss to acoustic trauma in service.

The July 2013 VA examination report was based on review of the Veteran's medical history and interview of the Veteran; the Board therefore places significant weight on the findings of the July 2013 VA examiner.  Given the explanation provided by the examiner and the fact that all relevant evidence and facts were considered, 
to include the Veteran's in-service noise exposure and his post-service recreational and occupational noise exposure.  This medical history includes consideration of the Veteran working in the restaurant business and being a senior vice president of a juice company.  Additionally, the examiner conducted diagnostic testing and support the provide rationale with medical treatise evidence.  In light of the foregoing factors, the Board finds that the VA examination report, with the examiner's opinion on the medical etiology questions pertinent to this claim, provides an adequate basis for consideration of issue of whether the Veteran's hearing loss and tinnitus is medically linked to service and places much weight on it.  Additionally, there is no competent medical evidence that is favorable to the audiological issues.

Despite the negative opinion noted above, in this case an award of service connection could still be warranted based solely on competent and credible evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  Moreover, the Veteran is competent here to note lay observable symptoms, such as hearing loss and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case the weight of the evidence is against finding of continuous symptoms since service.  Indeed, as detailed above, the service records on file reflect auditory acuity within normal limits during service, including on separation.  Additionally, the Veteran affirmatively denied hearing loss multiple times when it could have been reported.  Regarding tinnitus, the Veteran stated at his hearing that the ringing in his ears did not start until about ten years after service.  The Board has no reason to doubt the credibility of his lay testimony.  Overall, then, the weight of the evidence is against a finding of continuity of symptomatology here and, as such, service connection is not warranted on this basis.

To the extent that the Veteran's is providing his own etiological opinion, the Board finds that he is not competent to do so for hearing loss, as this involves the complex process of hearing and knowledge regarding damage done to hearing by various sounds and noises.  In any case, the Board finds that the Veteran's statements are outweighed by the 2013 VA examination report, for the above stated reasons. 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested to the requisite degree within one year of service separation.  38 C.F.R. § 3.307.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



REMAND

The Board notes that the Veteran's most recent VA examination occurred over four years ago (June 2013).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

In this case, the Veteran stated that his PTSD had worsened.  Specifically, at his hearing in August 2017, he indicated that he had increasing rage issues and memory impairment.  He indicated that these problems led to outbursts and increased difficulties at work.  8/1/2017 Hearing Transcript, at 12-14, 18.

Consequently, it appears that the Veteran's symptoms are more severe than those reflected in the June 2013 VA examination report.  As such, the Board finds that a new VA examination is warranted.  38 C.F.R. § 3.327(a) (2017).  Additionally, he reported receiving treatment from Pueblo CBOC at his hearing and any updated medical records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.

2. After associating any updated treatment records with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his service-connected PTSD.  The examiner should review the claims file to become familiar with the Veteran's medical history.  Any special tests deemed medically advisable should be conducted.

3. After completion of the above, then readjudicate the issue on appeal.  If the benefit sought is not allowed in full, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


